 BETHLEM STEEL COMPANY185BETHLEHEM STEELCOMPANY (SHIPBUILDING DIVISION)BETHLEHEM-SPARROWS POINT SHIPYARD,INC.'andCRESTON R. BEARRY, PETI-TIONERandINDUSTRIALUNION OF MARINE AND SHIPBUILDINGWORKERSOF AMERICA, CIO, LOCAL 33.Case No. 5-RD-114. Janu-ary 11, 1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Benjamin E. Cook,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner asserts that the Union is no longer the representa-tive of certain employees of the Employer, as defined in Section 9 (a)of the Act. The Union is a labor organization recognized by the Em-ployer as the exclusive bargaining representative for the employeesdesignated in the petition.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Sections 2 (6) and (7) of the Act, for the followingreasons:In 1943, the Board issued a Decision and Direction of Election (49NLRB 762), in which it found a unit of shipyard counters at theEmployer's yard, including group leaders, to be appropriate.Thegroup leaders were included inasmuch as no issue was raised as totheir supervisory status.Having won the election, the Union wascertified as the representative of the employees in the aforesaid unit,since which time it has bargained for them. The most recent contractcovering these employees, among others, was executed on September20,1954.The Petitioner herein is a group leader who seeks to decertify theUnion as the representative of employees in the counter unit.TheUnion moves to dismiss the petition on the ground, among others,that the Petitioner is a supervisor as defined in the Act and is, there-fore, ineligible to file the instant petition.The record discloses, and it is undisputed by the parties, that thePetitioner, as well as all the other group leaders, possesses authorityeffectively to recommend counters for discipline, transfer, discharge,or pay increases.Under these circumstances, we find that the Peti-tioner and the other group leaders of counters are supervisors within'In view of the fact that none of the parties objects to the Employer's name as indi-cated in the title of this proceeding, we see no reason to amend the title, as the hearingofficer suggests111 NLRB No. 2d. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of Section 2 (11) of the Act. Because of his supervisorystatus, we further find that under settled law the Petitioner is dis-qualified from filing the decertification petition.'Accordingly, wegrant the Union's motion and dismiss the petition herein.'[The Board dismissed the petition.]2 Clyde J. Merrss, 77NLRB 1375;Doak Aircraft Co., Inc,107 NLRB 924. As groupleaders are supervisors within the meaning of the Act, we find that they are no longerappropriately a part of the counters' unit.'In view of the disposition of this case, the Board does not rule upon the Union's othercontentionsF. M. REEVES AND SONS, INC.'andCHAUFFEURS, TEAMSTERS AND HELP-ERS, LOCAL UNION 492, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,PETITIONER.Case No. 33-RC-487. January 11, 1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Byron E. Guse, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds that it will noteffectuate the policies of the Act to assert jurisdiction for the reasonsstated below :The Employer is a Texas corporation, with its principal officelocated in Pecos, Texas. It produces and mines sand, gravel, andconcrete aggregate, and sells ready-mixed concrete.The only plantinvolved in this proceeding is the Employer's operation located atRoswell, New Mexico.During the period of a year ending beforethe hearing, only the Employer's Pecos, Texas, operation made salesoutside the State of its location.These out-of-State sales amountedto approximately $15,700. In the same period, the Roswell, NewMexico, plant purchased goods shipped from outside the State ofNew Mexico in the sum of approximately $135,300.Freight chargeson these goods amounted to about $90,000.All of the Roswell plant'sannual sales of about $553,400 were to customers within the State ofNew Mexico ; of this total, about $141,800 represented sales to con-tractors building and repairing streets and parts of highways in andnear Roswell, and about $83,500 was in sales to contractors for con-struction and repair work at the Walker Air Force Base.The Employer contends that it is not engaged in commerce withinthe meaning of the Act.Practically all of its sales are to within-the-? The Employer's name appears as amended at the hearing111 NLRB No. 25.